Citation Nr: 9915648	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  96-47 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Army from June 1974 
to June 1977, and in the Coast Guard from July 1980 to August 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought on 
appeal.  The veteran timely appealed that adverse 
determination.  

Initially, the veteran also sought service connection for 
left ankle disorder, skin condition, back disorder, and right 
shoulder disorder.  The veteran had perfected an appeal in 
regard to these issues in November 1996.  During a January 
1997 hearing, the veteran withdrew the issue of service 
connection for back disorder from further consideration.  In 
April 1999, the veteran submitted a statement withdrawing the 
issues of service connection for left ankle disorder, skin 
condition, and right shoulder disorder from further 
consideration.  As the Board has not yet rendered a final 
decision in regard to those issues, they are properly 
withdrawn and are not for adjudication by the Board.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.204 (1996).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran did not engage in combat with the enemy, and 
none of his claimed in-service stressful experiences are 
related to combat.

3.  Although a VA psychiatrist and psychologist have 
diagnosed the veteran as having post-traumatic stress 
disorder (PTSD), neither diagnosis was based on a verified 
in-service stessor.

4.  The occurrence of none of the veteran's claimed in-
service stressful experiences has been independently 
verified, to include through the United States Armed Services 
Center for Research of Unit Records (Unit Records Center).    


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(d), (f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Army as a military 
policeman.  He had no overseas duty in the Army.  He was 
awarded the National Defense Service Medal, SPS Badge with 
Rifle Bar M- 16, Expert Badge with Pistol Bar 45 Cal., and 
Good Conduct Medal.  While serving in the Coast Guard, he was 
also awarded the Pistol Sharpshooter Ribbon and Rifle 
Marksmanship Ribbon.  He was assigned to the Coast Guard 
Cutter Acushnet.  

The veteran essentially contends that while in the Army 
stationed in North Dakota his job was to inspect remote 
launch sites and nuclear warheads that were protected with 
nitroglycerin; he indicated that should the temperature 
become too high or too low, the nitroglycerin could explode 
detonating a warhead.  He asserts a belief that the warheads 
were not adequately encased in lead and that everyone was 
exposed to radiation.  He claims that he lived day in and day 
out under stress.  He also related that he worked on a team 
that transported warheads from one site to another.  His next 
series of stressors occurred after the North Dakota base 
closed and he was transferred to Fort McPherson, Georgia.  
There he worked as a military policeman and claims he 
arrested two individuals who were "cop killers."  While in 
the Coast Guard, he relates that he was a boarding officer 
who would board huge ships from a dinghy with six or seven 
other guys.  He was working off the coasts of Columbia, the 
Yucatan Peninsula, and Cuba interdicting drugs.  He claims 
that whenever you bordered a ship, you never knew what was 
waiting for you and you were on your own.  He claims that one 
of the interdicted ships was apprehended and taken to 
Wilmington, Delaware, and, while he was standing guard at 
night over the vessel, his unit took gunfire and some 
individuals were killed.  

The veteran's service medical records for his Army period of 
service are not of record; however, his enlistment 
examination into the Coast Guard reveals that he was 
psychiatrically normal.  In June 1981, he underwent 
psychiatric evaluation and, in August 1981, he was 
administratively discharged for the Coast Guard by reason of 
personality disorder, manifested by impulsiveness, poor 
judgment, low tolerance to frustration, emotional immaturity 
and depressed mood.  No acquired psychiatric disorder was 
diagnosed.  

The veteran's private outpatient treatment records for March 
1994 to November 1994, and for February and March 1995 
reflect complaints of back and chest pain.  These do not 
indicate a problem with a psychiatric disorder.  

The veteran's VA outpatient treatment records show that in 
May 1995 he was seen for complaints of flashbacks, 
nightmares, and decreased sleep.  The assessment was to rule 
out PTSD and major depression.  In June 1995, he underwent 
psychological evaluation, which found the overall diagnoses 
were consistent with PTSD and personality disorder.  

In January 1997, the veteran testified at a personal hearing 
held at the RO before a hearing officer.  He did not present 
testimony pertaining to PTSD, although he subsequently 
submitted a statement reiterating his claimed stressors.  

The veteran's February 1997 VA psychiatric examination report 
contains diagnoses of PTSD and personality disorder.  In the 
report, the psychiatrist noted that, from the veteran's 
history, the veteran is a person who has experienced, 
witnessed or confronted an event or events that actually 
involve threatened death and/or serious injury.  His 
responses to those events involve intense fear, anxiety and a 
certain degree of helplessness.  The physician found that the 
veteran had recurrent and intrusive distressing recollections 
of his experiences while in North Dakota and in drug 
interdiction.  He experienced flashbacks of examining missile 
silos.  

The veteran's VA outpatient treatment records for February 
1996 to March 1997 reveal that he was being seen for PTSD, 
major depression, and headaches.  His private medical records 
for August 1998 to January 1999 and his VA examination of 
January 1999 relate to a heart condition.  

The U.S. Armed Services Center for Research of Unit Records 
(Unit Records Center) in August 1998 was unable to verify any 
of the veteran's claimed stressors.  After extensive research 
and coordination with the U.S. Army Center of Military 
History and Fort McPherson, the Unit Records Center personnel 
were unable to locate any unit records of Daily Staff 
Journals for the 525th Military Police Company for the period 
of November 1974 to September 1976.  As for the Coast Guard, 
they were able to ascertain that the Cutter Acushnet had 
conducted a search and rescue mission from August 1975 to 
September 1975 and, in March 1984, the ship had seized a 
tugboat in the Gulf of Mexico; however, the veteran had not 
been assigned to the ship when those events occurred.  

II.  Analysis

To establish service connection, the evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As VA recognizes that 
symptoms attributable to PTSD often do not appear in service, 
service connection for PTSD requires: (1) a clear, current 
medical diagnosis of PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In the case at hand, a VA psychiatrist has diagnosed PTSD 
(based on the veteran's experiences while serving in the Army 
and Coast Guard), and a VA psychologist has indicated that 
findings were consistent with both PTSD and personality 
disorder; these diagnoses are sufficient to well ground the 
claim.  See 38 U.S.C.A. § 5107(b); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The question remains, however, as 
to whether the veteran, in fact, has a credible diagnosis of 
PTSD when this question is considered in light of the 
remaining criteria for service connection for the condition:  
namely, credible evidence that the claimed stressor(s) 
actually took place, and of a nexus between the stressor and 
the veteran's symptoms. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Doran v. Brown, 6 Vet. App. 283, 289 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993). 
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressors occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Here, the veteran does not specifically contend, and the 
evidence does not establish, that the veteran engaged in 
combat during either his service in the Army or Coast Guard.  
In the Army, he was assigned as a security guard with a 
military police company in North Dakota and as a military 
policeman at Fort McPherson.  He had no overseas assignment 
with the Army.  In the Coast Guard, he was assigned to a 
cutter.  In either case, he normally would not typically be 
associated with actual combat.  His military personnel 
records do not show that he engaged in combat with the enemy, 
and his awards and decorations do not include any that could 
remotely be associated with combat service.  Under such 
circumstances, verification of the occurrence of the 
veteran's claimed in-service stressful experiences is 
necessary.  However, no such verification has occurred in the 
instant case.

As noted above, Unit Records Center personnel were unable to 
verify the occurrence of any of the veteran's claimed 
stressors despite subsequent extensive research and 
coordination with the armed services.  Furthermore, the 
veteran has not submitted any other evidence independently 
verifying the occurrence of his claimed stressors.  

Hence, under the circumstances of this cases, the diagnoses 
of PTSD of record are not credible diagnoses for the purposes 
of establishing service connection for PTSD.  The Board would 
point out that the June 1995 psychologist's opinion was based 
on information, including the claimed stressors, related to 
him by the veteran.  In February 1997, the VA physician 
diagnosing PTSD based the diagnosis on the veteran's history 
as related to him, and the veteran's medical records from May 
1995 that included the psychologist's June 1995 opinion, but 
not on any verified stressors.  The Board is not bound to 
accept as credible a diagnosis of PTSD that is not based upon 
a verified, recognizable stressor.  See Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  Here, it is significant that, 
at the time that both the VA psychologist and VA physician 
opinions were offered, no in-service stressful experience had 
been verified, and no such event has since been verified.  
Accordingly, there is no present basis upon which to have the 
veteran undergo further examination.

Inasmuch as the record contains no credible evidence that the 
veteran, in fact, has PTSD as result of verified in-service 
stressful experiences, the Board must conclude that the 
criteria for service connection for PTSD are not met.  The 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is inapplicable.  
See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990)..



ORDER

Service connection for PTSD is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

